UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC FILE NUMBER 333-152417 FORM 12b-25 NOTIFICATION OF LATE FILING CUSIP NUMBER 39715P 108 (Check one): þForm 10-Q o Form 20-F o Form 11-K o Form 10-K o Form N-SAR o Form N-CSR For Period Ended: March 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION GREENWOOD GOLD RESOURCES, INC. Full Name of Registrant Former Name if Applicable 4285 S.W. Martin Highway Address of Principal Executive Office (Street and Number) Palm City, FL34990 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) ý (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; ý (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Greenwood Gold Resources, Inc. cannot timely file its Quarterly Report on Form 10-Q for the periodended March 31, 2010 due to reasons that could not be eliminated without unreasonable effort or expensedue to continued review needed to finalize the March 31, 2010 interim financial statements and Form 10-Q. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification. Gary Alexander 288-2775 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). ý Yes o No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? o Yes ý No GREENWOOD GOLD RESOURCES, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 17, 2010 By: GARY ALEXANDER Gary Alexander, President, Principal Executive Officer, Principal Financial Officer, Treasurer, Secretary and Principal Accounting Officer
